DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication received on 8/18/21.

Claim status:
Amended claims: none
Canceled claims: none
Added New claims: None
Pending claims: 1-20

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed amendments integrate the invention into a practical application and the the closest prior arts of record do not recite a computer system to raise a betting level profitability of a bettor, the computer system comprising: a memory device for storing a plurality of instructions, a bet data source having a bet data, and a bet type, said bet data source is a data source offering an at least one bet trend; a sensor capable of obtaining a forward view environment information of the bettor; and a processor in communication with said memory and said sensor and configured to, via communication with said memory, cause the processor to: receive said bet data from said bet data source; receive said bet type; execute a first instruction from said plurality of instructions the first instruction to determine an overall efficiency score for each said bet data source; execute a second instruction from said plurality of instructions, the second instruction to select each said bet data source having said overall efficiency score; execute a third instruction from said plurality of instructions, the third instruction to elect a risk position utilizing said bet data source having said overall efficiency; execute a fourth instruction from said plurality of instructions, the fourth instruction to track said bet data source and collect said forward view environment information; execute a fifth instruction from said plurality of instructions, the fifth instruction to increment a risk amount of said bet data source for a subsequent bet, based upon said forward view environment information; and adjust said bet type and said risk amount based on said at least one user input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694